DETAILED ACTION
Amended Election/Restrictions
This application also contains claims directed to the following patentably distinct species:

1. 	Embodiment of figure 6 which is independent and distinct from the rest of the species as it includes a bottom gate structure in which a gate electrode is formed underneath the active layer and wherein the second electrode 193 is not planar and having one step structure.

2. 	Embodiment of figure 14 which is independent and distinct from the rest of the species as it includes a top gate structure and wherein the second electrode 193 is not planar and having two step structure.

3. 	Embodiment of figures 16 which is independent and distinct from the rest of the species as it includes first gate electrode 111' connected to a first metal layer 161.

The above species are independent and distinct and are mutually exclusive from each other because said species have mutual exclusive characteristics for the reasons provided above. In addition, these species are not obvious variants of each other based on the current record.

Applicant's election without traverse of the embodiment of figure 14 in the reply filed on 9/22/2021 is acknowledged.  

Claim Objections
Claims 1-11 and 14-16 are objected to because of the following informalities:  The phrase “the same layer”, as recited in claim 1, should read “a same layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
There is no support in the elected embodiment of figure 14 for the claimed limitation of “the driving transistor further comprises a first gate insulating layer disposed between the first gate electrode and the first active layer, and the first gate electrode contacts the first metal layer through a sixth contact hole CT6 (see figure 16) passing through the first insulating layer and the first gate insulating layer”, as recited in claim 9.
There is no support in the elected embodiment of figure 14 for the claimed limitation of “the second insulating layer 160’ does not overlap the second active layer 132 (see figure 12) of the switching transistor”, as recited in claim 10.
If applicants withdraw claims 9 and 10 from consideration, as being read on a non-elected embodiment, then the 112 rejection will be withdrawn and claims 9 and 10 will be rejoined and allowed when the independent claim is allowed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (10,290,658).
Regarding claim 1, Koo et al. teach in figure 4 and related text a display device comprising: 
a plurality of pixels respectively coupled to scan lines and data lines intersecting the scan lines (see figure 2), 
wherein at least some of the pixels comprise: 
a driving transistor 140 including a first insulating layer 130 disposed on a substrate 110, a first active layer 140ch disposed on the first insulating layer, a first gate electrode 142 disposed on the first active layer, and a first source electrode 140s and a first drain electrode 140d electrically connected to the first active layer, the first drain electrode being spaced apart from the first source electrode by a first distance, and 
a switching transistor 240 including a second gate electrode 242 disposed between the substrate 110 and the first insulating layer 130, a second active layer 240ch disposed on the same layer 130 as the first active layer 140ch, and a second source electrode 240s and a second drain electrode 240d electrically connected to the second active layer 240ch, the second drain electrode 240d being spaced apart from the second source electrode 240s by a second distance different from the first distance.


Regarding claim 2, Koo et al. teach in figure 4 and related text that the first active layer 140 and the second active layer comprise indium-gallium-zinc oxide or indium-tin-zinc oxide.

Regarding claim 3, Koo et al. teach in figure 4 and related text that the first active layer 140ch comprises a first source region 140s, a first drain region 140d and a first channel region 140ch disposed between the first source region and the first drain region, and the second active layer 240ch comprises a second source region 240s, a second drain region 240d and a second channel region disposed between the second source region and the second drain region.

Regarding claim 5, Koo et al. teach in figure 4 and related text that the first active layer and the second active layer directly contact the first insulating layer.



Regarding claim 7, Koo et al. teach in figure 4 and related text that the driving transistor further comprises a second insulating layer 152 disposed on the first gate electrode 142, and wherein the first source electrode 140s, 162 is connected to the first source region of the first active layer through a first contact hole passing through the second insulating layer 152; and the first drain electrode 140s, 161 is connected to the first drain region of the first active layer through a second contact hole passing through the second insulating layer.

Regarding claim 8, Koo et al. teach in figure 4 and related text that the second source electrode 240s, 161 contacts the first metal layer LS through a fifth contact hole passing through the first insulating layer 130 and the second insulating layer 152.

Regarding claim 9, Koo et al. teach in figure 4 and related text that the driving transistor further comprises a first gate insulating layer 141 disposed between the first gate 

Regarding claim 10, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second insulating layer not overlapping the second active layer of the switching transistor in prior art’s device in order to adjust the layout design of the device according to the requirements of the application in hand and in order to simplify the processing steps of making the device by not constraining the processing steps to apply one insulating layer.


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (10,290,658) in view of Yoon (2005/0262293).Regarding claim 14, Koo et al. teach substantially the entire claimed structure, as applied to claim 1 above, except using the driving transistor as  a scan driver circuit to output a scan signal to the scan lines, wherein the scan driver circuit comprises a pull-up transistor to output a gate-on voltage when a pull-up node is charged with the gate-on voltage, the pull-up transistor having a third gate electrode disposed between the .
Yoon teaches in figure 3 and related text (see e.g. claim 8) a scan driver circuit 330 to output a scan signal to the scan lines, wherein the scan driver circuit comprises a pull-up transistor MP1, MP2 (see figures 4 and 5) to output a gate-on voltage when a pull-up node is charged with the gate-on voltage, the pull-up transistor having a third gate electrode (see figure 4) disposed between the substrate and the first insulating layer (see claim 8) and a third active layer disposed on the same layer as the first active layer.
Yoon and Koo et al. are analogous art because they are directed semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Koo et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the driving transistor as a scan driver circuit to output a scan signal to the scan lines, wherein the scan driver circuit comprises a pull-up transistor to output a gate-on voltage when a pull-up node is charged with the gate-on voltage, the pull-up transistor having a third gate electrode disposed between the substrate and the first insulating layer and a third active layer disposed on the same layer as the first active layer, as taught by Yoon, in Koo et al.’s device, in order to be able to operate the device in its intended use.

Regarding claim 15, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the third active layer 

Regarding claim 16, Koo et al. teach in figure 4 and related text that the driving transistor 140 further comprises a second insulating layer 151 disposed on the first gate electrode 142.  Koo et al. do not teach that the second insulating layer does not overlap the third active layer of the pull-up transistor. It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second insulating layer not overlapping the third active layer of the pull-up transistor in prior art.’s device, in order to simplify the processing steps of making the device by not constraining the processing steps to apply one insulating layer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (10,290,658) in view of Kim et al. (2015/0371589).
Regarding claim 4, Koo et al. teach in figure 4 and related text a switching transistor 240 having a second gate electrode 242 disposed between the substrate 110 and the first insulating layer 130 and a second active layer 240 disposed on the same layer as the first active layer, the second active layer comprising a second source region 240s, a second drain region 240d and a second channel region 240ch disposed between the second source region and the second drain region.
Koo et al. do not teach that a length of the first active layer in a first direction is greater than that of the second active layer in the first direction.

Kim et al. and Koo et al. are analogous art because they are directed semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Koo et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a length of the first active layer in a first direction greater than that of the second active layer in the first direction, as taught by Kim et al., in prior art’s device, in order to improve the device characteristics.
The combination is motivated by the teaching of Kim et al. who point out the advantages of using a length of the first active layer in a first direction greater than that of the second active layer in the first direction.




Response to Arguments
1.	Applicants argue that “Koo, Lee, and Akiyoshi, whether or considered alone or in combination, particularly fail to disclose or suggest the limitations requiring the driving transistor and the switching transistor to be disposed on the same layer, namely "a switching transistor including a second gate electrode disposed between the a second active layer disposed on the same layer as the first active layer, and a second source electrode and a second drain electrode electrically connected to the second active layer, the second drain electrode being spaced apart from the second source electrode by a second distance different from the first distance" as recited in claim 1, as amended herein”.

1.	Koo et al. teach in figure 4 and related text that a second active layer 240ch disposed on the same layer 130 as the first active layer 140ch, as required by claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
3/25/2022				     	  	      PRIMARY EXAMINER